DETAILED ACTION
Status of Application
1.	The claims 1-8 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received. 

Information Disclosure Statement (IDS)
4.	The information disclosure statements (IDS) submitted on 10/29/2019 and 02/12/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims  1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The formulas (I) and (II) in the instant claims contain variable “Dii,” but this variable is not defined in the instant claims. Thus, the metes and bounds of what materials are encompassed by these structural formula limitations are unclear, and the claims are indefinite under USC 112.  
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-3 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shiro (WO 2016/068222 A1). 
	Regarding claim 1, Shiro teaches a cubic boron nitride sintered body that comprises 50-75 volume% of cubic boron nitride along with a binding phase, said binding phase comprising a Zr compound that can be ZrO2 and that can further comprise Al2O3 (see Abstract). Shiro teaches that when the number of line segments drawn radially at equal intervals from the center of gravity of a Zr compound is N (N being at least 8) and, of said line segments, the number of line segments contacting cubic boron nitride is n, the number of Zr compounds for which the relationship n/N is 0.25-0.8 with respect to the total number is at least 40%(ibid.). As such, the cubic boron nitride and ZrO2/Al2O3 compound are sufficiently in contact (see claims 1, 4, and 5, paragraph 0019, and Fig. 1). 
	Shiro teaches that the ZrO2 is stabilized with, for instance, Y2O3. Partial stabilization is not explicitly stated; however, Shiro teaches embodiments wherein the Y2O3 content is 3 mol%. This content would necessarily lead to a partially stabilized ZrO2, as it is an insufficient amount for forming a fully-stabilized zirconia. Furthermore, a partially stabilized zirconia is rendered obvious by the further teachings of Shiro, because Shiro teaches stabilization, and full and partial stabilization are the only two finite options to which this term “stabilized” could pertain. Thus, routine optimization and experimentation with full or partial stabilization would lead to a stabilized ZrO2 meeting the further limitation of instant claim 1. 
	Claim 1 differs from Shiro because Shiro gives the relational formulas (I) and (II) as measures of contact locations and frequency of contacts, and Shiro does not disclose the nature of the grain contacts using this same nomenclature. However, since the sintered body is obtained with equivalent starting powders and using similar production steps, the sintered body of Shiro is presumed to similarly satisfy the relational formulas (I) and (II). It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). From the aforementioned discussion in Shiro as to N and n values of phase contact, it can be inferred that similar relationships are also satisfied in the cubic boron nitride sintered body taught therein, and thus formulas (I) and (II) are further shown to be necessarily met by the prior art material. 
	Each limitation of instant claim 1 is met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 2, Shiro teaches that the cubic boron nitride content in the inventive material can be 50 vol% (see Abstract). This would render obvious values of somewhat or slightly less than 50 vol%, as there is no teaching in Shiro of a criticality of 50 vol% as an end point, below which the inventive material would be unworkable. 
Thus, materials containing cBN within the range of the instant claim 2 are taught and suggested by Shiro. As discussed above, the relational formula (II’) is necessarily met by the equivalently composed and prepared material by Shiro, even if Shiro does not express the grain structure using the same nomenclature. The claim is not patentably distinct over the prior art of record. 
Regarding claim 3, Shiro teaches cBN contents of 70 vol% (see Table 1). As discussed above, the relational formula (II’’) is necessarily met by the equivalently composed and prepared material by Shiro, even if Shiro does not express the grain structure using the same nomenclature.
Regarding claim 5, Shiro teaches an embodiment wherein the material comprises a further phase of TiN (group 4 element phase, see Table 4). Although this is a comparative embodiment, it meets the further limitations of instant claim 1, and thus is obviousness-rendering for instant claim 5. The further limitations of said claim 5 are met by the teachings of the prior art of record. 
10.	Claims 6-8 rejected under 35 U.S.C. 103(a) as being unpatentable over Shiro (WO 2016/068222 A1) in view of Matsuda et al (US 2016/0052827).
	Regarding claim 6, Shiro teaches that the inventive material is prepared by a method comprising sintering at a pressure of 1.5-6.0 GPa, wherein sintering is performed on a mixture of cBN and a powder selected from a carbide, nitride, oxide, etc. of elemental Zr (see paragraph 0033). As shown above, the powder with which the Shiro cBN component is mixed can be a ZrO2 phase within which Al2O3 is dispersed. Claim 6 differs from Shiro because Shiro does not teach that the aforementioned sintering precursor is obtained by coating the cBN with the aforementioned ZrO2/Al2O3 material. However, it would have been obvious to one of ordinary skill in the art to modify Shiro in view of Matsuda et al in order to use such a coating method to combine the cBN and ZrO2/Al2O3 components because Matsuda teaches a method of making a similar cBN material used in the same cutting tool applications, and teaches that coating the cBN particles in the sintering precursor with the Al2O3 component (see Abstract). Matsuda teaches that such a coating process leads to even distribution of the secondary component (see paragraph 0030). One of ordinary skill in the art would have had motivation to use the Matsuda coating process in the method of forming the Shiro cBN cutting tool because they would recognize the advantageousness of even distribution and uniform properties resultant therefrom. One would have had a reasonable expectation of success in the modification because Spiro and Matsuda are drawn to similar composite materials used for the same tool applications. Each limitation of instant claim 6 is thus met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
Regarding claim 7, Shiro teaches an embodiment wherein the material comprises a further phase of TiN (group 4 element phase, see Table 4). This would constitute a binder phase according to instant claim 7. Although this is a comparative embodiment, it meets the further composition limitations of instant claim 6, and thus is obviousness-rendering for instant claim 7. The further limitations of said claim 7 are met by the teachings of the prior art of record. 
	Regarding claim 8, as discussed above, Shiro teaches sintering at a pressure of 1.5-6.0 GPa.



Allowable Subject Matter
11.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art, either alone or in combination, fails to teach or suggest a sintering material meeting each limitation of instant claim 1, and wherein content of the cubic boron nitride first phase is at least 76 vol% and less than 100 vol%. 
Conclusion
12.	Claims 1-3 and 5-8 are rejected. Claim 4 is objected to. 
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
NSW13 February 2021